Citation Nr: 0206236	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for neurofibromatosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Evaluation of service-connected post-traumatic stress 
disorder.

5.  Evaluation of service-connected residuals of removal of 
vocal cord polyp. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from May 1973 to 
September 1973, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the veteran's 
claims for service connection for neurofibromatosis, hearing 
loss and hypertension, and granted service connection for 
PTSD and residuals of removal of vocal cord polyp.  The RO 
assigned a 30 percent evaluation for the veteran's PTSD, and 
0 percent (noncompensable) rating for residuals of removal of 
vocal cord polyp.  The veteran appealed the denials of 
service connection, and the issues of entitlement to higher 
evaluations for PTSD and residuals of removal of vocal cord 
polyp.  The RO subsequently increased his evaluation for PTSD 
to 70 percent disabling in a decision dated in May 2002.  
However, since this increase did not constitute a full grant 
of the benefit sought, the higher evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

In a letter, dated in May 2002 and signed by the veteran, he 
withdrew the appeal.



CONCLUSION OF LAW

Because the appeal has been withdrawn, the Board has no 
jurisdiction to adjudicate the merits of the claims for 
service connection for neurofibromatosis, hearing loss and 
hypertension, and entitlement to higher evaluations for PTSD 
and residuals of removal of vocal cord polyp.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.204(c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1998, the veteran filed claims for service 
connection for neurofibromatosis, hearing loss, hypertension, 
PTSD and residuals of removal of vocal cord polyp.  In August 
1999, the RO denied the claims for service connection for 
neurofibromatosis, hearing loss and hypertension, and granted 
service connection for PTSD and residuals of removal of vocal 
cord polyp.  The RO assigned a 30 percent evaluation for the 
veteran's PTSD, and 0 percent (noncompensable) rating for 
residuals of removal of vocal cord polyp.  In January 2000, a 
notice of disagreement was received, and a statement of the 
case was issued in February 2000.  In June 2000, the RO 
received a Substantive Appeal, which had been completed and 
signed by the veteran.  

In a letter, dated in May 2002, the veteran stated, "I the 
above named veteran wish to withdraw my pending appeal.  I 
just received a new rating decision dated May 20, 2002.  I am 
going over it.  I may file on it after I have had a chance to 
read it."

The appellant has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.  
See 38 U.S.C.A. §§ 7104(a), 7105(a), 7108; 38 C.F.R. 
§ 20.204(c).



ORDER

The appeals for service connection for neurofibromatosis, 
hearing loss and hypertension, and entitlement to higher 
evaluations for PTSD and residuals of removal of vocal cord 
polyp, are dismissed.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

